AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1 of l



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     V.                                        (For Offenses Committed On or After November 1, 1987)


                     Jorge Luis Colin-Medina                                   Case Number: 3:19-mj-23055

                                                                               James Michaeil Ghavez ... -•
                                                                               Defendant's Attorne1                •·•   ii .. : '. !L /
REGISTRATION NO. 86692298

THE DEFENDANT:
                                                                                                  I
                                                                                            ' ' .. ' -·        I!'~
                                                                                                        _:._ __ '.) J,    o1     7c•19
 lz:J pleaded guilty to count(s) -----"-------------1-c.._....2..J..c.."-'--'-~-'--"....L'.~L.L--f
                                  1 of Complaint                                                                     ,~ ,,, " " '

 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the cl,efendaut is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeauor)                                                    1

 D The defendaut has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendaut is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                         •            _ _c{)..-{)__:.____ days

 lz:J Assessment: $10 WAIVED [gj Fine: WAIVED
 [gj Court recommends USMS, ICE or DHS or other arresting agency return all property aud all documents in
 the defendaut' s possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendaut be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendaut shall notify the United States Attorney for this district within 30 days
of auy chauge of name, residence, or mailing address until all fines, restitution, costs, aud special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendaut shall notify the court aud
United States Attorney of auy material chauge in the defendaut's economic circumstauces.

                                                                             Thursday, August 1, 2019
                                                                             Date of Imposition of Sentence


Received         ~~
              ousM'                                                          1~€ARRYM. KURRI,N
                                                                             UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                           3: l 9-mj-23055
